DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on August 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number # 10,616,773 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 1 and 6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Wang et al. (U.S. Patent Application Publication # 2013/0315325 A1) teach “Wireless system 100 comprises an initiator 101 and a responder 102. Both initiator 101 and responder 102 are equipped with antenna arrays to support MIMO operation for multiple spatial streams.” (Fig.2 @ 215-218; Paragraph [0025]) in view of Stirling-Gallacher (U.S. Patent Application Publication # 2007/0230639 A1) teaches a MIMO spatial Multiplexing system executing a beam combination selection algorithm (Fig.22-25; Paragraph [0085]-[0090]) and Prasad et al. (U.S. Patent Application Publication # 2011/0110453 A1) teach a method to “… update the best pair of beams or sectors between ” (Paragraph [0025]), fail to disclose: “determination circuitry, which in operation, obtains a subset of candidate transmission sectors for each of the plurality of transmission antennas, selects a subset of candidate reception sectors for each of the plurality of reception antennas, and determines N transmission/reception sector combinations from the subset of candidate transmission sectors and the subset of candidate reception sectors, each of the N transmission/reception sector combinations comprising a transmission sector and a reception sector, wherein N is an integer that is larger than one, and wherein each of the plurality of transmission antennas of the initiator apparatus corresponds to a single transmission sector and each of the plurality of reception antennas of the responder apparatus corresponds to a single reception sector.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-5 are also allowed by virtue of their dependency on claim 1.
Regarding claim 6, the best prior art found during the examination of the present, Wang et al. (U.S. Patent Application Publication # 2013/0315325 A1) teach “Wireless system 100 comprises an initiator 101 and a responder 102. Both initiator 101 and responder 102 are equipped with antenna ” (Fig.2 @ 215-218; Paragraph [0025]) in view of Stirling-Gallacher (U.S. Patent Application Publication # 2007/0230639 A1) teaches a MIMO spatial Multiplexing system executing a beam combination selection algorithm (Fig.22-25; Paragraph [0085]-[0090]) and Prasad et al. (U.S. Patent Application Publication # 2011/0110453 A1) teach a method to “… update the best pair of beams or sectors between two stations in the presence of changing channel conditions.” (Paragraph [0025]), fail to disclose: “determining N transmission/reception sector combinations from the subset of candidate transmission sectors and the subset of candidate reception sectors, each of the N transmission/reception sector combinations comprising a transmission sector and a reception sector, wherein N is an integer that is larger than one, and wherein each of the plurality of transmission antennas of the initiator 33apparatus corresponds to a single transmission sector and each of the plurality of reception antennas of the responder apparatus corresponds to a single reception sector.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 7-10 are also allowed by virtue of their dependency on claim 6.


Conclusion
4.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
September 1, 2021